Concurring Opinion by
Judge Kramer :
Although I concur in the majority opinion, I feel compelled to add these additional thoughts. It is obvious from the record in this case, that the Leopard Industries, Inc. (Leopard) is attempting to absolve itself from paying real estate taxes to the Chester School District between July 1, 1971 and December 31, 1971. The majority correctly holds that the Chester City Tax Assessor, who is the only defendant in the case, properly refused to change the assessment on Leopard’s building, which was completely destroyed by fire before the beginning of the school district’s tax year, which commenced on July 1, 1971. The relevant statutes direct the tax assessor to complete his triennial assessment, and the annual assessments in intervening years, “on or before the first day of September in each year, or as soon thereafter as practicable.” See Third Class City Code, Act of June 23, 1931, P. L. 932, §2511, as amended, 53 P.S. §37511. He is also directed to furnish to the school district on or before April 1 of each year “a properly certified duplicate of the last adjusted valuation of all real estate” taxable in the school district. (Emphasis added.) See Public School Code of 1949, Act of March 10, 1949, P. L. 30, §675, 24 P.S. §6-675.
The problem, however, is that Leopard has confused the verb “to assess” with the verb “to tax.” The tax assessor has the statutory duty to make a “just valuation” of the property. See Section 2504 of the Third Class City Code, as amended, 53 P.S. §37504. The tax assessor for Chester City is also given the duty to make the assessment on Leopard’s realty as an agent of the *285school district. (The Public School Code of 1949, §675, 24 P.S. §6-675.) However, the tax assessor does not levy taxes; he merely evaluates the property. Only the school district can levy the school realty taxes in question. In other words, Leopard has either sued the wrong party, or brought the wrong action. The fact that property has been assessed for taxation does not necessarily mean that the property owner will pay taxes on that property; e.g., a public utility’s realty is assessed, but it may not pay taxes if such property is exempt from taxation. See Duquesne Light Company v. Board of Property Assessment, Appeals & Review of Allegheny County, 10 Pa. Commonwealth Ct. 41, 299 A. 2d 660 (1973).
I am adding these thoughts because I am concerned that someone may attempt to use the majority opinion as support for the argument that a taxing authority may tax property which is nonexistent. As I understand the law of this Commonwealth, a taxing authority only has that power to tax as granted to it by the Constitution and the Legislature. See Article VIII, Section 1 of the Pennsylvania Constitution of 1968; and The Local Tax Enabling Act, Act of December 31, 1965, P. L. 1257 §2, as amended, 53 P.S. §6902. Furthermore, Section 674 of The Public School Code of 1949 (24 P.S. §6-674) provides: “In school districts of the second class, the school taxes shall be levied and assessed on the real estate and personal property therein, as contained in the assessment used for tax purposes in the city, borough, incorporated town or township in which the school district is located. ...” (Emphasis added.) The Chester School District can tax only real estate existing in its school district during the tax year, or any part thereof. When the property assessed to be taxed is nonexistent at the beginning of the tax year and continues to be nonexistent for the duration of *286the tax period, there is a tax liability void. A tax upon a void is zero. I can find no statutory authority for the proposition that the school district may levy a tax upon property which is nonexistent during the entire tax year. Tax liability is not determined by the practicalities of school budgets nor the economics of a school district utilizing the services of another taxing authority’s assessor. Since the appellant’s building was destroyed prior to the start of the school district’s tax year, no tax should have to be paid by this taxpayer for the school tax year in question.
It is important to note that the issue of the appellant’s tax liability is not before the Court in this case. The only issue which has been raised here is whether the tax assessor could be forced to reduce the tax assessment based upon the destruction of the building prior to the beginning of the school district’s fiscal year. Thus, I agree with the majority opinion that by virtue of the relevant statutes the tax . assessor could not be ordered to change the property assessment prior to the following September, which would become effective on January 1 thereafter (See Third Class City Code, 53 P.S. §37511). This holding, from my point of view, however, does not determine the question of tax liability.